967 F.2d 583
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Joseph ALBANO, Petitioner-Appellant,v.Sherman HATCHER, et al., Respondent-Appellee.
No. 90-16774.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1992.*Decided June 16, 1992.

Before JAMES R. BROWNING, ALDISERT,** and PREGERSON, Circuit Judges.


1
MEMORANDUM***


2
Albano appeals from the district court's order denying his 28 U.S.C. § 2254 petition for a writ of habeas corpus.   The district court adopted the magistrate judge's report and recommendation.   The magistrate judge rejected Albano's claims that he received ineffective assistance of counsel and that his plea was not voluntary.   We affirm.


3
Albano failed to make sufficient factual allegations to overcome the substantial presumption against a claim of ineffective assistance of counsel.   See Strickland v. Washington, 466 U.S. 668, 689 (1984).


4
Additionally, the record indicates that Albano entered his plea of guilty voluntarily.   Albano's assertions to the contrary are unsupported by specific factual contentions.


5
Finally, Albano claims that the district court erred by failing to hold an evidentiary hearing.   Because Albano does not allege a factual issue for which an evidentiary hearing is necessary, his claim is without merit.   See 28 U.S.C. § 2254(d).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Ruggero J. Aldisert, Senior Circuit Judge, United States Court of Appeals for the Third Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3